Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed.
Yuanyi (CN102568398) (English machine translation)  discloses a display panel, comprise: a substrate (fig. 1, inherent for the liquid crystal display, display panel); a plurality of data lines disposed on the substrate (fig. 1, S1-S5….); a plurality of scanning lines disposed on the substrate (G1-G8….); a plurality of pixels respectively comprises sub-pixels disposed along a direction of the scanning lines with different colors (As shown in FIGS. 4 to 8, R is a red sub-pixel, G is a green sub-pixel, and B is a blue sub-pixel); and a gate driving chip outputting a gate start signal to the scanning lines to open the pixels; wherein each row of the pixels comprises a plurality of pixel groups (see fig. 3, each group have two pixels (1, 2)); each pixel group comprises a first column of pixels and a second column of pixels adjacent to the first column of pixels; the first column of pixels is before the second column of pixels (see fig. 1, S1-S5…, each has first and second column); the first column of pixels and the second column of pixels are connected with a same data line (see S1 with R and G; or S2 with B and R…..); and the first column of pixels and the second column of pixels are correspondingly connected with a (2n-1)th row (for example n=1, therefore (2*1-1)=1, S1) of scanning lines and a 2nth row (2*1=2, S2) of scanning lines respectively; a polarity of a data drive signal of the first column of pixels is inverse to a polarity of a data drive signal of the second column of pixels in a same pixel group (See fig. 5, G1, R+ and G-); the polarity of the data drive signal of the first column of pixels corresponding to a (2n+1) th (n=1, 2*1+1=3) (S3, G+) row of scanning lines is a same as the polarity of the data drive signal of the second column of pixels corresponding to the 2nth (2*1=2) (S2B+)row of scanning lines; wherein the number n is a nature nurnber no less than 1.

Zhihao (CN101995698) (English machine transition) discloses two Red sub-pixels in the same column of the n-th row and the (n + 2) -th row (as shown by the dotted frame in FIG. 1), not only the pixel pre-charge voltage has the same value, but also The characteristics are the same, and the colors of the corresponding color filters are also the same. Therefore, in the pixel pre-charge voltage method of the present application, first, the nth row and the n + 2th row in the pixel array of the liquid crystal panel are opened at the same time. Where n is a natural number; then, a first pulse signal is sent to the Red subpixel in the nth row and first column to obtain the subpixel type and polarity corresponding to the pixel voltage of the Red subpixel. Preferably, the subpixel type Is the color type of the color filter corresponding to the Red sub-pixel; then, it is delayed for a predetermined time, and a second pulse signal is sent. For the red sub-pixel, the type and polarity of the n + 2 row are exactly the same. The red sub-pixels of the column are pre-charged. Similarly, you can send a pulse signal to the Green subpixel in the nth row and second column to obtain the type and polarity of the subpixel corresponding to the pixel voltage of the Green subpixel, and then delay for a predetermined time before sending another The pulse signal pre-charges the Green sub-pixels in the n + 2th row and the second row that have the same type and polarity as the Green sub-pixel. In this way, according to the voltage polarity and the color of the color filter 
None of the references cited in record disclose or suggest a display panel, comprising: a substrate; the substrate is provided thereon with: a plurality of data lines, a plurality of gate lines, and a plurality of pixels; the pixels comprise sub-pixels of different colors respectively disposed along the direction of the gate lines; and a gate driving chip configured to output a gate activating signal to the gate lines to turn on the pixels; each row of the pixels comprises a plurality of pixel groups; each of the plurality of pixel groups comprises an anterior first-column pixel and a posterior second-column pixel adjacent to each other; the column pixel and the second-column pixel are connected to the same data line; and the first-column pixel and the second-column pixel are connected to two different gate lines; the polarities of data driving signals adopted by each pixel group and an adjacent pixel group in each row of the pixels are opposite; a timing control chip configured to control the turn-on time of gate activating signals of the first-column pixel and the second-column pixel; the turn-on time of the gate activating signal of the first-column pixel is greater than the turn-on time of the gate activating signal of the corresponding second-column pixel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VAN N CHOW/Primary Examiner, Art Unit 2623